Exhibit 23.2 Deloitte & Touche (M.E.) Bin Ghanim Tower Hamdan Street P.O.Box 990, Abu Dhabi United Arab Emirates Tel: +971 (2) ax: +971 (2) 676 0644 www.deloitte.com PRIVATE & CONFIDENTIAL GSE Systems Inc. 1332 Londontown Blvd. Suite 200 Sykesville, MD 21784 United States of America 30June 2010 Our ref: R/CU/RPA/AKM Dear Sirs, Emirates Simulation Academy LLC We have previously audited, in accordance with International Standards on Auditing, the 31 December 2009 financial statements of Emirates Simulation Academy LLC (the "Company"). We have issued a report dated 19May 2010 on those financial statements. In connection with your filings with the Securities and Exchange Commission, USA, you have requested us to provideour consent to include the financial statements of Emirates Simulation Academy LLC including our audit report thereon. We are pleased to provide our consent to GSE Systems Inc. to include the financial statements of Emirates Simulation Academy LLC including our audit report thereon with your filings with the Securities and Exchange Commission, USA. Please contact us if you need any further information or clarification. We are pleased to be of service to you Yours truly, /s/ Deloitte & Touche
